Citation Nr: 1550483	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Veteran underwent a June 2011 VA examination in which the examiner opined that no injury history existed during Veteran's service, and no back disorder was diagnosed by the orthopedic specialist.  The Board finds that the June 2011 VA examination report is incomplete as the examiner did not address Veteran's service medical records indicating complaints of low back pain during service.  Also, the examination report did not take into account the Veteran's medical records and lay statements regarding the cause of the claimed disability while in service, and the continuity of the disability post service.

Service connection is warranted for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  On remand, examination is needed and the VA examiner should provide a clear opinion regarding the etiology of any low back disability found.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any low back disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed lower back disability.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider Veteran's statements regarding onset of low back symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should identify all diagnosed low back disabilities and opine whether it is as least as likely as not (50 percent or greater probability) that any diagnosed low back disability is related to the Veteran's active service.  A rationale for the opinion should be provided.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

